Exhibit 10.13

MODEL AGREEMENT

Approved February 11, 2008

MAX CAPITAL GROUP LTD.

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (the “Agreement”) is effective as of the
             day of             , 2         (the “Grant Date”) by and between
Max Capital Group Ltd. (the “Company”), and              (the “Grantee”)

WHEREAS, the Company may grant awards of restricted common shares of the Company
pursuant to the Company’s 2000 Stock Incentive Plan, as amended (the “Plan”);
and

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to grant the award of restricted common shares
provided for herein (the “Award”), to the Grantee in recognition of the
Grantee’s services to the Company, in partial consideration for the Grantee’s
employment with the Company and in partial consideration for the Grantee’s
agreement to comply with the Company’s policies as forth on Exhibit A attached
hereto, such grant to be subject to the terms set forth herein.

NOW, THEREFORE, in consideration for the mutual covenants hereinafter set forth
the parties hereto agree as follows:

 

1. Basis for Award. This Award is made under the Plan pursuant to Section 8
thereof for services to be rendered to the Company by the Grantee.

 

2. Stock Awarded.

 

  (a) The Company hereby awards to the Grantee, in the aggregate,             
shares of Common Stock of the Company (“Restricted Stock”), which shall be
subject to the restrictions and conditions set forth in the Plan and in this
Agreement.

 

  (b) Each certificate issued in respect of the Restricted Stock shall remain in
book form with the Company’s transfer agent in the Grantee’s name. At the
expiration of the restrictions, the Company shall deliver to the Grantee (or
his/her legal representative, beneficiary or heir) share certificates for the
Common Stock deposited with it free from legend except as otherwise provided by
the Plan, this Agreement or as otherwise required by applicable law. The Grantee
shall have the right to receive dividends on and to vote the Restricted Stock
while it is held in custody except as otherwise provided by the Plan.

 

  (c)

Except as provided in the Plan or this Agreement, the restrictions on the
Restricted Stock are that they will be forfeited by the Grantee and all of the
Grantee’s rights to such stock shall immediately terminate without any payment
or consideration by the Company, in the event of any sale, assignment, transfer,
hypothecation, pledge or other alienation of such Restricted Stock made or
attempted, whether voluntary or involuntary, and if involuntary whether by

 

1



--------------------------------------------------------------------------------

 

process of law in any civil or criminal suit, action or proceeding, whether in
the nature of an insolvency or bankruptcy proceeding or otherwise, without the
written consent of the Board, excluding the Grantee, if he/she so serves on the
Board.

 

3. Vesting.

 

  (a) The restrictions described in Section 2 of this Agreement will lapse with
respect to all of the Restricted Stock and such shares of Common Stock will
become nonforfeitable on             ; provided, that, except as otherwise
provided herein, the Grantee is then employed by the Company or any of its
Subsidiaries. If the Grantee’s employment is terminated at any time prior to the
vesting date, the unvested Restricted Stock shall automatically be forfeited
upon such cessation of service, unless otherwise provided in Sections 3(b) and
(c).

 

  (b) Pro Rata Vesting. In the event of the Grantee’s death or if the Grantee’s
employment is terminated by the Company or any of its Subsidiaries for
Disability (as defined below) or without Cause (as defined in the Plan) or by
the Grantee for Good Reason (as defined below), a pro rata portion of the
Restricted Stock shall vest as of the date of such termination, and all other
unvested Restricted Stock shall immediately terminate and be forfeited. The pro
rata portion of the Restricted Stock that vests shall be calculated by
multiplying the number of shares of Restricted Stock by a fraction, the
numerator of which shall equal the number of consecutive days the Grantee is
employed by the Company or any of its Subsidiaries from the Grant Date to the
date of termination, and the denominator of which shall equal             
(rounded to the nearest whole number).

For purposes of this Agreement, “Disability” shall mean termination upon 30
days’ notice in the event that the Grantee suffers a mental or physical
disability that shall have prevented him/her from performing his/her material
duties for a period of at least 120 consecutive days or 180 non-consecutive days
within any 365 day period; provided, that, the Grantee shall not have returned
to full-time performance of his/her duties within 30 days following receipt of
such notice. The Grantee shall have “Good Reason” to terminate his/her
employment within 30 days after the Grantee has knowledge of the occurrence,
without the Grantee’s written consent, of one of the following events that has
not been cured, if curable, within 30 days after a notice of termination has
been given by the Grantee to the Company or its Subsidiary, as applicable:
(i) any material and adverse change to the Grantee’s duties or authority which
are inconsistent with his/her title and position, (ii) a material diminution of
the Grantee’s title or position; (iii) a reduction of the Grantee’s base salary;
or (iv) any other reason which the Company determines in its sole discretion to
be a Good Reason; provided, however, that, if termination for “Good Reason” is
defined in the Grantee’s employment agreement, the definition in the employment
agreement shall apply for purposes of this Section 3.

 

2



--------------------------------------------------------------------------------

  (c) Full Vesting. Upon the Grantee’s Retirement, vesting shall continue
according to the schedule set forth in Section 3(a) as if the Grantee were still
employed; provided, that, during the period following Retirement and prior to
the vesting date, the Grantee does not enter into any employment, consulting,
service or similar arrangements or accept any directorship that has not been
pre-approved by the Compensation Committee of the Company in its sole
discretion. In the event that the Grantee does enter into any such employment,
consulting, service or similar arrangement or accepts any unapproved
directorship, all unvested Restricted Stock shall be immediately forfeited. For
purposes of this Agreement, “Retirement” shall be defined as when the Grantee
retires from the Company or any Subsidiaries if the sum of the Grantee’s age and
years of service as an employee of the Company or any Subsidiaries equals at
least 55.

 

  (d) Change in Control. Upon the occurrence of a Change in Control (as defined
in the Plan), all Restricted Stock shall automatically become vested and
immediately nonforfeitable in full.

 

4. Compliance with Laws and Regulations. The issuance and transfer of Common
Stock shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Company’s Common Stock may be listed at the
time of such issuance or transfer.

 

5. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its Subsidiaries to terminate the Grantee’s employment at any time.

 

6. Restrictive Legends. The Grantee understands and agrees that the Company will
place the legends set forth below or similar legends on any stock certificate(s)
evidencing the Restricted Stock, together with any other legends that may be
required by state or U.S. Federal securities laws, the Company’s Certificate of
Incorporation or Bye-laws, any other agreement between the Grantee and the
Company or any agreement between the Grantee and any third party:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON PUBLIC RESALE AND TRANSFER, AS SET FORTH IN A RESTRICTED STOCK AWARD
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES. SUCH
PUBLIC SALE AND TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE
SHARES.

 

7. Representations and Warranties of the Grantee. The Grantee represents and
warrants to the Company that:

 

  (a)

Agrees to Terms of the Plan. The Grantee has received a copy of the Plan and has
read and understands the terms of the Plan and this Agreement, and agrees to be

 

3



--------------------------------------------------------------------------------

 

bound by their terms and conditions. The Grantee acknowledges that there may be
adverse tax consequences upon the vesting of Restricted Stock or disposition of
the shares of Common Stock once vested, and that the Grantee should consult a
tax adviser prior to such time.

 

  (b) Stop-Transfer Instructions. The Grantee agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

 

  (c) Refusal to Transfer. The Company will not be required (i) to transfer on
its books any shares of Common Stock that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such shares, or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom such shares have been so
transferred.

 

8. Governing Law; Modification. This Agreement shall be governed by the laws of
the state of New York without regard to the conflict of law principles. The
Agreement may not be modified except in writing signed by both parties.

 

9. Plan. Except as otherwise provided herein, or unless the context clearly
indicates otherwise, capitalized terms herein which are defined in the Plan have
the same definitions as provided in the Plan. The terms and provisions of the
Plan are incorporated herein by reference, and the Grantee hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the discretionary terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

 

10. Policies. By accepting this Award and as a condition thereof, the Grantee
agrees to comply with the Company’s policies that are attached hereto as Exhibit
A.

 

11. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding on the
Company and the Grantee.

 

12.

[Tax Withholding. The Grantee agrees that, except as provided below, no later
than the date as of which the restrictions on the Restricted Stock shall lapse
with respect to all or any of the Restricted Stock covered by this Agreement,
the Grantee shall pay to the Company (in cash) any federal, state or local taxes
of any kind required by law to be withheld, if any, with respect to the
Restricted Stock for which the restrictions shall lapse. The Company or its
Subsidiary (as applicable) shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to the Grantee any federal,
state or local taxes of any kind required by law to be withheld with respect to
the shares of Restricted Stock. If the Grantee properly elects, within 30 days
of the Grant Date, to include in gross income for federal income tax purposes an
amount equal to the Fair Market Value of the Restricted Stock granted hereunder
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended, the
Grantee shall pay to the Company,

 

4



--------------------------------------------------------------------------------

 

or make other arrangements satisfactory to the Board to pay to the Company in
the year of such grant, any federal, state or local taxes required to be
withheld with respect to such Common Stock. If the Grantee fails to make such
payments, the Company or its Subsidiaries shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to the
Grantee any federal, state or local taxes of any kind required by law to be
withheld with respect to such Common Stock.]1

[Signature page to follow.]

 

1

Applicable to employees of US entities only.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

MAX CAPITAL GROUP LTD. By:       Name:   Title:   Date: GRANTEE By:       Name:
  Date:

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Acknowledgements. The Grantee acknowledges that (i) as a result of his/her
employment by the Company or its affiliate, the Grantee has obtained and will
obtain Confidential Information (as defined below) including substantial trade
secrets; (ii) the Confidential Information has been developed and created by the
Company and/or any of its affiliates (the “Group”) at substantial expense and
the Confidential Information constitutes valuable proprietary assets; (iii) the
Group will suffer substantial damage which will be difficult to compute if,
during his/her employment or thereafter, he/she should solicit or interfere with
the Group’s employees, clients or customers (collectively, “customers”) or
should divulge Confidential Information relating to the business of the Group;
(iv) the provisions of this Exhibit A are reasonable and necessary for the
protection of the business of the Group; and (v) the Company would not have
hired or continued to employ the Grantee, nor would the Company have granted the
restricted stock award as set forth in the related restricted stock award
agreement (the “RSA Agreement”) unless the Grantee agreed to be bound by the
covenants below.

Confidentiality. In consideration of the Grantee’s continued employment with the
Group and the benefits provided for in the RSA Agreement, the Grantee agrees not
to, at any time, either during his/her employment or thereafter, divulge, use,
publish or in any other manner reveal, directly or indirectly, to any person,
firm, corporation or any other form of business organization or arrangement, and
to keep in the strictest confidence any Confidential Information, except (i) as
may be necessary to the performance of Grantee’s duties to the Group, (ii) with
the Group’s express written consent, (iii) to the extent that any such
information is in or becomes in the public domain other than as a result of
Grantee’s breach of any of his/her obligations under this Exhibit A, or
(iv) where required to be disclosed by court order, subpoena or other government
process and in such event, Grantee shall cooperate with the Group in attempting
to keep such information confidential to the maximum extent possible. Upon the
request of the Group, Grantee agrees to promptly deliver to the Group the
originals and all copies, in whatever medium, of all such Confidential
Information.

“Confidential Information” means any and all confidential and/or proprietary
trade secrets, knowledge, data, or information of the Group including, without
limitation, any: (A) drawings, inventions, methodologies, mask works, ideas,
processes, formulas, source and object codes, data, programs, software source
documents, works of authorship, know-how, improvements, discoveries,
developments, designs and techniques, and all other work product of the Group,
whether or not patentable or registrable under trademark, copyright, patent or
similar laws; (B) information regarding plans for research, development, new
service offerings and/or products, marketing, advertising and selling,
distribution, business plans and strategies, business forecasts, budgets and
unpublished financial statements, licenses, prices and costs, suppliers,
customers, customer history, customer preferences, or distribution arrangements;
(C) any information regarding the skills or compensation of employees,
suppliers, agents, and/or independent contractors of the Group; (D) concepts and
ideas relating to the development and distribution of content in any medium or
to the current, future and proposed products or services of the Group;
(E) information about the Group’s investment program, trading methodology, or
portfolio holdings; or (F) any other information, data or the like that is
labeled confidential or described as confidential.

 

7



--------------------------------------------------------------------------------

Non-Disparagement. In consideration of the Grantee’s continued employment with
the Group and the benefits provided for in the RSA Agreement, the Grantee
acknowledges and agrees that he/she will not defame or publicly criticize the
services, business, integrity, veracity or personal or professional reputation
of the Group, including its officers, directors, partners, executives or agents,
in either a professional or personal manner at any time during or following
his/her employment.

Post-Employment Property. In consideration of the Grantee’s continued employment
with the Group and the benefits provided for in the RSA Agreement, the Grantee
agrees that any work of authorship, invention, design, discovery, development,
technique, improvement, source code, hardware, device, data, apparatus,
practice, process, method or other work product whatever (whether patentable or
subject to copyright, or not, and hereinafter collectively called “discovery”)
related to the business of the Group that the Grantee, either solely or in
collaboration with others, has made or may make, discover, invent, develop,
perfect, or reduce to practice during his or her employment, whether or not
during regular business hours and created, conceived or prepared on the Group’s
premises or otherwise shall be the sole and complete property of the Group. More
particularly, and without limiting the foregoing, the Grantee agrees that all of
the foregoing and any (i) inventions (whether patentable or not, and without
regard to whether any patent therefor is ever sought), (ii) marks, names, or
logos (whether or not registrable as trade or service marks, and without regard
to whether registration therefor is ever sought), (iii) works of authorship
(without regard to whether any claim of copyright therein is ever registered),
and (iv) trade secrets, ideas, and concepts ((i) — (iv) collectively,
“Intellectual Property Products”) created, conceived, or prepared on the Group’s
premises or otherwise, whether or not during normal business hours, shall
perpetually and throughout the world be the exclusive property of the Group, as
shall all tangible media (including, but not limited to, papers, computer media
of all types, and models) in which such Intellectual Property Products shall be
recorded or otherwise fixed. The Grantee further agrees promptly to disclose in
writing and deliver to the Group all Intellectual Property Products created
during his or her engagement by the Group, whether or not during normal business
hours. The Grantee agrees that all works of authorship created by the Grantee
during his/her engagement by the Group shall be works made for hire of which the
Group is the author and owner of copyright. To the extent that any competent
decision-making authority should ever determine that any work of authorship
created by the Grantee during his/her engagement by the Group is not a work made
for hire, by accepting the Award, the Grantee assigns all right, title and
interest in the copyright therein, in perpetuity and throughout the world, to
the Group. To the extent that this Exhibit A does not otherwise serve to grant
or otherwise vest in the Group all rights in any Intellectual Property Product
created by the Grantee during his/her engagement by the Group, by accepting the
Award, the Grantee assigns all right, title and interest therein, in perpetuity
and throughout the world, to the Group. The Grantee agrees to execute,
immediately upon the Group’s reasonable request and without charge, any further
assignments, applications, conveyances or other instruments, at any time,
whether or not the Grantee is engaged by the Group at the time such request is
made, in order to permit the Group and/or its respective assigns to protect,
perfect, register, record, maintain, or enhance their rights in any Intellectual
Property Product; provided, that, the Group shall bear the cost of any such
assignments, applications or consequences. Upon termination of the Grantee’s
employment by the Group for any reason whatsoever, and at any earlier time the
Group so requests, the Grantee will immediately deliver

 

8



--------------------------------------------------------------------------------

to the custody of the person designated by the Group all originals and copies of
any documents and other property of the Group in the Grantee’s possession, under
the Grantee’s control or to which he/she may have access.

Non-Solicitation of Employees. In consideration of the Grantee’s continued
employment with the Group and the benefits provided for in the RSA Agreement,
the Grantee covenants and agrees that during his/her employment and for a period
of one (1) year thereafter, he/she shall not, without the prior written
permission of the Group, directly or indirectly solicit, employ, retain, or have
or cause any other person or entity to solicit, employ, or retain, any person
who (i) is employed or is providing services to the Group at the time of the
Grantee’s termination of employment or (ii) is or was providing services to the
Group within the twelve (12) month period before or after the Grantee’s
termination of employment. During the Grantee’s employment and for a period of
one (1) year thereafter, the Grantee also shall not request or cause any
employee of the Group to breach or threaten to breach any terms of said
employee’s agreements with the Group or to terminate such employee’s employment
with the Group.

Non-Solicitation of Clients and Customers. In consideration of the Grantee’s
continued employment with the Group and the benefits provided for in the RSA
Agreement, the Grantee covenants and agrees that during his/her employment and
for a period of one (1) year thereafter, the Grantee will not, for
himself/herself, or in conjunction with any other person, firm, partnership,
corporation or other form of business organization or arrangement (whether as a
shareholder, partner, member, lender, principal, agent, director, officer,
manager, trustee, representative, employee or consultant, except the Grantee may
be a passive investor in a business so long as the Grantee’s interest therein is
less than two percent (2%)), directly or indirectly: (i) solicit work from any
persons or entities who the Grantee knows or should know (xx) are current
clients or customers of the Group, (yy) were customers or clients of the Group
during the twelve (12) months preceding the Grantee’s termination, or (zz) were
actively being pursued by the Group during the last six (6) months of the
Grantee’s employment; (ii) request or cause any clients or customers to cancel
or terminate any business relationship with the Group involving services or
activities which were directly or indirectly the Grantee’s responsibility during
the Grantee’s employment; or (iii) pursue any project that the Grantee knows or
should know the Group is actively pursuing (or was actively pursuing within six
(6) months of the Grantee’s termination).

Enforcement. If the Grantee commits a breach, or threatens to commit a breach,
of any of the provisions of this Exhibit A, the Company shall have the right and
remedy to have the provisions specifically enforced by any court having
jurisdiction, without posting a bond, it being acknowledged and agreed by the
Grantee that the services being rendered hereunder to the Goup are of a special,
unique and extraordinary character and that any such breach or threatened breach
will cause irreparable injury to the Group and that money damages will not
provide an adequate remedy to the Group. Such right and remedy shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company at law or in equity. Accordingly, the Grantee consents to the issuance
of an injunction, whether preliminary or permanent, consistent with the terms of
this Exhibit A.

 

9



--------------------------------------------------------------------------------

MAX CAPITAL GROUP LTD.

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (the “Agreement”) is effective as of the
             day of             , 2         (the “Grant Date”) by and between
Max Capital Group Ltd. (the “Company”), and              (the “Grantee”)

WHEREAS, the Company may grant awards of restricted common shares of the Company
pursuant to the Company’s 2000 Stock Incentive Plan, as amended (the “Plan”);
and

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to grant the award of restricted common shares
provided for herein (the “Award”) to the Grantee in recognition of the Grantee’s
services to the Company, in partial consideration for the Grantee’s employment
with the Company and in partial consideration for the Grantee’s agreement to
comply with the Company’s policies as set forth on Exhibit A attached hereto,
such grant to be subject to the terms set forth herein.

NOW, THEREFORE, in consideration for the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

13. Basis for Award. This Award is made under the Plan pursuant to Section 8
thereof for services to be rendered to the Company by the Grantee.

 

14. Stock Awarded.

 

  (a) The Company hereby awards to the Grantee, in the aggregate,             
shares of Common Stock of the Company (“Restricted Stock”), which shall be
subject to the restrictions and conditions set forth in the Plan and in this
Agreement.

 

  (b) Each certificate issued in respect of the Restricted Stock shall remain in
book form with the Company’s transfer agent in the Grantee’s name. At the
expiration of the restrictions, the Company shall deliver to the Grantee (or
his/her legal representative, beneficiary or heir) share certificates for the
Common Stock deposited with it free from legend except as otherwise provided by
the Plan, this Agreement or as otherwise required by applicable law. The Grantee
shall have the right to receive dividends on and to vote the Restricted Stock
while it is held in custody except as otherwise provided by the Plan.

 

  (c)

Except as provided in the Plan or this Agreement, the restrictions on the
Restricted Stock are that they will be forfeited by the Grantee and all of the
Grantee’s rights to such stock shall immediately terminate without any payment
or consideration by the Company, in the event of any sale, assignment, transfer,
hypothecation, pledge or other alienation of such Restricted Stock made or
attempted, whether voluntary or involuntary, and if involuntary whether by

 

10



--------------------------------------------------------------------------------

 

process of law in any civil or criminal suit, action or proceeding, whether in
the nature of an insolvency or bankruptcy proceeding or otherwise, without the
written consent of the Board, excluding the Grantee, if he/she so serves on the
Board.

 

15. Vesting.

 

  (a) The restrictions described in Section 2 of this Agreement will lapse with
respect to all of the Restricted Stock and such shares of Common Stock will
become nonforfeitable on             ; provided, that, except as otherwise
provided herein, the Grantee is then employed by the Company or any of its
Subsidiaries. If the Grantee’s employment is terminated at any time prior to the
vesting date, the unvested Restricted Stock shall automatically be forfeited
upon such cessation of service, unless otherwise provided in Sections 3(b) and
(c).

 

  (b) Pro Rata Vesting. In the event of the Grantee’s death or if the Grantee’s
employment is terminated by the Company or any of its Subsidiaries for
Disability (as defined below) or without Cause (as defined in the Plan) or by
the Grantee for Good Reason (as defined below), a pro rata portion of the
Restricted Stock shall vest as of the date of such termination, and all other
unvested Restricted Stock shall immediately terminate and be forfeited. The pro
rata portion of the Restricted Stock that vests shall be calculated by
multiplying the number of shares of Restricted Stock by a fraction, the
numerator of which shall equal the number of consecutive days the Grantee is
employed by the Company or any of its Subsidiaries from the Grant Date to the
date of termination, and the denominator of which shall equal             
(rounded to the nearest whole number).

For purposes of this Agreement, “Disability” shall mean termination upon 30
days’ notice in the event that the Grantee suffers a mental or physical
disability that shall have prevented him/her from performing his/her material
duties for a period of at least 120 consecutive days or 180 non-consecutive days
within any 365 day period; provided, that, the Grantee shall not have returned
to full-time performance of his/her duties within 30 days following receipt of
such notice. The Grantee shall have “Good Reason” to terminate his/her
employment within 30 days after the Grantee has knowledge of the occurrence,
without the Grantee’s written consent, of one of the following events that has
not been cured, if curable, within 30 days after a notice of termination has
been given by the Grantee to the Company or its Subsidiary, as applicable:
(i) any material and adverse change to the Grantee’s duties or authority which
are inconsistent with his/her title and position, (ii) a material diminution of
the Grantee’s title or position; (iii) a reduction of the Grantee’s base salary;
or (iv) any other reason which the Company determines in its sole discretion to
be a Good Reason; provided, however, that, if termination for “Good Reason” is
defined in the Grantee’s employment agreement, the definition in the employment
agreement shall apply for purposes of this Section 3.

 

11



--------------------------------------------------------------------------------

  (c) Full Vesting. Upon the Grantee’s Retirement, vesting shall continue
according to the schedule set forth in Section 3(a) as if the Grantee were still
employed; provided, that, during the period following Retirement and prior to
the vesting date, the Grantee does not enter into any employment, consulting,
service or similar arrangements or accept any directorship that has not been
pre-approved by the Compensation Committee of the Company in its sole
discretion. In the event that the Grantee does enter into any such employment,
consulting, service or similar arrangement or accepts any unapproved
directorship, all unvested Restricted Stock shall be immediately forfeited. For
purposes of this Agreement, “Retirement” shall be defined as when the Grantee
retires from the Company or any Subsidiaries if the sum of the Grantee’s age and
years of service as an employee of the Company or any Subsidiaries equals at
least 55.

If the Grantee’s employment is terminated because the Company or a Subsidiary is
unable to obtain a work permit for the Grantee’s continued employment in Bermuda
with the Company or a Subsidiary and the Company does not offer the Grantee a
comparable position of employment by one of the Company’s Subsidiaries, then the
Restricted Stock shall automatically become 100% vested and nonforfeitable upon
the date of the Grantee’s termination of employment; provided, that, if the
failure by the Company or its Subsidiary to obtain such work permit is directly
or indirectly related to any actions or omissions taken by the Grantee, as
determined by the Company in its sole discretion, then all unvested Restricted
Stock shall be immediately forfeited upon the date of termination.

 

  (d) Change in Control. Upon the occurrence of a Change in Control (as defined
in the Plan), all Restricted Stock shall automatically become vested and
immediately nonforfeitable in full.

 

16. Compliance with Laws and Regulations. The issuance and transfer of Common
Stock shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Company’s Common Stock may be listed at the
time of such issuance or transfer.

 

17. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its Subsidiaries to terminate the Grantee’s employment at any time.

 

18. Restrictive Legends. The Grantee understands and agrees that the Company
will place the legends set forth below or similar legends on any stock
certificate(s) evidencing the Restricted Stock, together with any other legends
that may be required by state or U.S. Federal securities laws, the Company’s
Certificate of Incorporation or Bye-laws, any other agreement between the
Grantee and the Company or any agreement between the Grantee and any third
party:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON PUBLIC RESALE AND

 

12



--------------------------------------------------------------------------------

TRANSFER, AS SET FORTH IN A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE ISSUER
AND THE ORIGINAL HOLDER OF THESE SHARES. SUCH PUBLIC SALE AND TRANSFER
RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES.

 

19. Representations and Warranties of the Grantee. The Grantee represents and
warrants to the Company that:

 

  (a) Agrees to Terms of the Plan. The Grantee has received a copy of the Plan
and has read and understands the terms of the Plan and this Agreement, and
agrees to be bound by their terms and conditions. The Grantee acknowledges that
there may be adverse tax consequences upon the vesting of Restricted Stock or
disposition of the shares of Common Stock once vested, and that the Grantee
should consult a tax adviser prior to such time.

 

  (b) Stop-Transfer Instructions. The Grantee agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

 

  (c) Refusal to Transfer. The Company will not be required (i) to transfer on
its books any shares of Common Stock that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such shares, or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom such shares have been so
transferred.

 

20. Governing Law; Modification. This Agreement shall be governed by the laws of
the state of New York without regard to the conflict of law principles. The
Agreement may not be modified except in writing signed by both parties.

 

21. Plan. Except as otherwise provided herein, or unless the context clearly
indicates otherwise, capitalized terms herein which are defined in the Plan have
the same definitions as provided in the Plan. The terms and provisions of the
Plan are incorporated herein by reference, and the Grantee hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the discretionary terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

 

22. Policies. By accepting this Award and as a condition thereof, the Grantee
agrees to comply with the Company’s policies that are attached hereto as Exhibit
A.

 

23. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding on the
Company and the Grantee.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

MAX CAPITAL GROUP LTD. By:       Name:   Title:   Date: GRANTEE By:       Name:
  Date:

 

14



--------------------------------------------------------------------------------

EXHIBIT A

Acknowledgements. The Grantee acknowledges that (i) as a result of his/her
employment by the Company or its affiliate, the Grantee has obtained and will
obtain Confidential Information (as defined below) including substantial trade
secrets; (ii) the Confidential Information has been developed and created by the
Company and/or any of its affiliates (the “Group”) at substantial expense and
the Confidential Information constitutes valuable proprietary assets; (iii) the
Group will suffer substantial damage which will be difficult to compute if,
during his/her employment or thereafter, he/she should solicit or interfere with
the Group’s employees, clients or customers (collectively, “customers”) or
should divulge Confidential Information relating to the business of the Group;
(iv) the provisions of this Exhibit A are reasonable and necessary for the
protection of the business of the Group; and (v) the Company would not have
hired or continued to employ the Grantee, nor would the Company have granted the
restricted stock award as set forth in the related restricted stock award
agreement (the “RSA Agreement”) unless the Grantee agreed to be bound by the
covenants below.

Confidentiality. In consideration of the Grantee’s continued employment with the
Group and the benefits provided for in the RSA Agreement, the Grantee agrees not
to, at any time, either during his/her employment or thereafter, divulge, use,
publish or in any other manner reveal, directly or indirectly, to any person,
firm, corporation or any other form of business organization or arrangement, and
to keep in the strictest confidence any Confidential Information, except (i) as
may be necessary to the performance of Grantee’s duties to the Group, (ii) with
the Group’s express written consent, (iii) to the extent that any such
information is in or becomes in the public domain other than as a result of
Grantee’s breach of any of his/her obligations under this Exhibit A, or
(iv) where required to be disclosed by court order, subpoena or other government
process and in such event, Grantee shall cooperate with the Group in attempting
to keep such information confidential to the maximum extent possible. Upon the
request of the Group, Grantee agrees to promptly deliver to the Group the
originals and all copies, in whatever medium, of all such Confidential
Information.

“Confidential Information” means any and all confidential and/or proprietary
trade secrets, knowledge, data, or information of the Group including, without
limitation, any: (A) drawings, inventions, methodologies, mask works, ideas,
processes, formulas, source and object codes, data, programs, software source
documents, works of authorship, know-how, improvements, discoveries,
developments, designs and techniques, and all other work product of the Group,
whether or not patentable or registrable under trademark, copyright, patent or
similar laws; (B) information regarding plans for research, development, new
service offerings and/or products, marketing, advertising and selling,
distribution, business plans and strategies, business forecasts, budgets and
unpublished financial statements, licenses, prices and costs, suppliers,
customers, customer history, customer preferences, or distribution arrangements;
(C) any information regarding the skills or compensation of employees,
suppliers, agents, and/or independent contractors of the Group; (D) concepts and
ideas relating to the development and distribution of content in any medium or
to the current, future and proposed products or services of the Group;
(E) information about the Group’s investment program, trading methodology, or
portfolio holdings; or (F) any other information, data or the like that is
labeled confidential or described as confidential.

 

15



--------------------------------------------------------------------------------

Non-Disparagement. In consideration of the Grantee’s continued employment with
the Group and the benefits provided for in the RSA Agreement, the Grantee
acknowledges and agrees that he/she will not defame or publicly criticize the
services, business, integrity, veracity or personal or professional reputation
of the Group, including its officers, directors, partners, executives or agents,
in either a professional or personal manner at any time during or following
his/her employment.

Post-Employment Property. In consideration of the Grantee’s continued employment
with the Group and the benefits provided for in the RSA Agreement, the Grantee
agrees that any work of authorship, invention, design, discovery, development,
technique, improvement, source code, hardware, device, data, apparatus,
practice, process, method or other work product whatever (whether patentable or
subject to copyright, or not, and hereinafter collectively called “discovery”)
related to the business of the Group that the Grantee, either solely or in
collaboration with others, has made or may make, discover, invent, develop,
perfect, or reduce to practice during his or her employment, whether or not
during regular business hours and created, conceived or prepared on the Group’s
premises or otherwise shall be the sole and complete property of the Group. More
particularly, and without limiting the foregoing, the Grantee agrees that all of
the foregoing and any (i) inventions (whether patentable or not, and without
regard to whether any patent therefor is ever sought), (ii) marks, names, or
logos (whether or not registrable as trade or service marks, and without regard
to whether registration therefor is ever sought), (iii) works of authorship
(without regard to whether any claim of copyright therein is ever registered),
and (iv) trade secrets, ideas, and concepts ((i) — (iv) collectively,
“Intellectual Property Products”) created, conceived, or prepared on the Group’s
premises or otherwise, whether or not during normal business hours, shall
perpetually and throughout the world be the exclusive property of the Group, as
shall all tangible media (including, but not limited to, papers, computer media
of all types, and models) in which such Intellectual Property Products shall be
recorded or otherwise fixed. The Grantee further agrees promptly to disclose in
writing and deliver to the Group all Intellectual Property Products created
during his or her engagement by the Group, whether or not during normal business
hours. The Grantee agrees that all works of authorship created by the Grantee
during his/her engagement by the Group shall be works made for hire of which the
Group is the author and owner of copyright. To the extent that any competent
decision-making authority should ever determine that any work of authorship
created by the Grantee during his/her engagement by the Group is not a work made
for hire, by accepting the Award, the Grantee assigns all right, title and
interest in the copyright therein, in perpetuity and throughout the world, to
the Group. To the extent that this Exhibit A does not otherwise serve to grant
or otherwise vest in the Group all rights in any Intellectual Property Product
created by the Grantee during his/her engagement by the Group, by accepting the
Award, the Grantee assigns all right, title and interest therein, in perpetuity
and throughout the world, to the Group. The Grantee agrees to execute,
immediately upon the Group’s reasonable request and without charge, any further
assignments, applications, conveyances or other instruments, at any time,
whether or not the Grantee is engaged by the Group at the time such request is
made, in order to permit the Group and/or its respective assigns to protect,
perfect, register, record, maintain, or enhance their rights in any Intellectual
Property Product; provided, that, the Group shall bear the cost of any such
assignments, applications or

 

16



--------------------------------------------------------------------------------

consequences. Upon termination of the Grantee’s employment by the Group for any
reason whatsoever, and at any earlier time the Group so requests, the Grantee
will immediately deliver to the custody of the person designated by the Group
all originals and copies of any documents and other property of the Group in the
Grantee’s possession, under the Grantee’s control or to which he/she may have
access.

Non-Solicitation of Employees. In consideration of the Grantee’s continued
employment with the Group and the benefits provided for in the RSA Agreement,
the Grantee covenants and agrees that during his/her employment and for a period
of one (1) year thereafter, he/she shall not, without the prior written
permission of the Group, directly or indirectly solicit, employ, retain, or have
or cause any other person or entity to solicit, employ, or retain, any person
who (i) is employed or is providing services to the Group at the time of the
Grantee’s termination of employment or (ii) is or was providing services to the
Group within the twelve (12) month period before or after the Grantee’s
termination of employment. During the Grantee’s employment and for a period of
one (1) year thereafter, the Grantee also shall not request or cause any
employee of the Group to breach or threaten to breach any terms of said
employee’s agreements with the Group or to terminate such employee’s employment
with the Group.

Non-Solicitation of Clients and Customers. In consideration of the Grantee’s
continued employment with the Group and the benefits provided for in the RSA
Agreement, the Grantee covenants and agrees that during his/her employment and
for a period of one (1) year thereafter, the Grantee will not, for
himself/herself, or in conjunction with any other person, firm, partnership,
corporation or other form of business organization or arrangement (whether as a
shareholder, partner, member, lender, principal, agent, director, officer,
manager, trustee, representative, employee or consultant, except the Grantee may
be a passive investor in a business so long as the Grantee’s interest therein is
less than two percent (2%)), directly or indirectly: (i) solicit work from any
persons or entities who the Grantee knows or should know (xx) are current
clients or customers of the Group, (yy) were customers or clients of the Group
during the twelve (12) months preceding the Grantee’s termination, or (zz) were
actively being pursued by the Group during the last six (6) months of the
Grantee’s employment; (ii) request or cause any clients or customers to cancel
or terminate any business relationship with the Group involving services or
activities which were directly or indirectly the Grantee’s responsibility during
the Grantee’s employment; or (iii) pursue any project that the Grantee knows or
should know the Group is actively pursuing (or was actively pursuing within six
(6) months of the Grantee’s termination).

Enforcement. If the Grantee commits a breach, or threatens to commit a breach,
of any of the provisions of this Exhibit A, the Company shall have the right and
remedy to have the provisions specifically enforced by any court having
jurisdiction, without posting a bond, it being acknowledged and agreed by the
Grantee that the services being rendered hereunder to the Goup are of a special,
unique and extraordinary character and that any such breach or threatened breach
will cause irreparable injury to the Group and that money damages will not
provide an adequate remedy to the Group. Such right and remedy shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company at law or in equity. Accordingly, the Grantee consents to the issuance
of an injunction, whether preliminary or permanent, consistent with the terms of
this Exhibit A.

 

17